Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2004

Cottrill v. Spears
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2717




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Cottrill v. Spears" (2004). 2004 Decisions. Paper 630.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/630


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 03-2717


                                MICHAEL COTTRILL;
                             LAWRENCE E. WNUKOWSKI,

                                                    Appellants

                                               v.


                               BRITNEY SPEARS;
                        ZOMBA RECORDING CORPORATION,
                            ZOMBA ENTERPRISES, INC.,
                              ZOMBA SONGS, INC.;
                                 JIVE RECORDS;
                         WRIGHT ENTERTAINMENT GROUP;
                          BMG MUSIC PUBLISHING, INC.


                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. Civil No. 02-cv-03646)
                        District Judge: Honorable Berle M. Schiller


              Before: BARRY, SMITH and GREENBERG, Circuit Judges.


                                           ORDER


       Appellant’s petition for panel rehearing asserted that there was an error in footnote

2 of the not precedential opinion entered on January 30, 2004. After consideration of

appellant’s petition and the record, it is hereby
      ORDERED that the January 30, 2004 Not Precedential Opinion is AMENDED.

The text of footnote 2 on page 3 of the January 30, 2004 Not Precedential Opinion shall

be stricken and replaced with the following language:

      Plaintiffs suggest in their brief that Kahn heard an earlier version of What
      You See when Cottrill played it on the piano prior to the lyrics being
      recorded. However, as the District Court explained, Cottrill testified in his
      deposition that the early versions have “nothing to technically do with” the
      copyrighted version at issue here. We agree with the District Court’s
      statement that “Plaintiff Contrill admitted at his deposition that [the earlier]
      version was not the same as the song at issue in this action.” We, therefore,
      do not address the possibility of access to an earlier instrumental version.




                                                 By the Court:


                                                    /s/ D. Brooks Smith
                                                 Circuit Judge

Dated: 2 June 2004